Citation Nr: 0611632	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  99-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
low back and right hand disorders.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for low back and right hand disorders.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2001.  A 
transcript of that hearing is of record and associated with 
the claims folder.  

In September 2001, the Board remanded the instant claim for 
further development.  In December 2002, the Board issued a 
decision denying the reopening of the claim for service 
connection for a low back and right hand disorders based upon 
the absence of new and material evidence.  The veteran 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court).  The Court issued an Order in 
October 2003, granting a Joint Motion for Remand, vacating 
the December 2002 Board decision, and remanding the case for 
readjudication consistent with the Joint Motion.  In 
May 2004, the Board remanded the claim to the RO for 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  A petition to reopen the claim for service connection for 
low back and right hand disorders was most recently denied by 
rating decision of March 1997.  The veteran was notified of 
that decision and of his appellate rights in April 1997, and 
he did not file a timely appeal.

2.  Evidence received since the March 1997 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for low back and right hand disorders.  


CONCLUSIONS OF LAW

1.  The RO's March 1997 rating decision denying the petition 
to reopen the claim for service connection for low back and 
right hand disorders is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  Evidence submitted subsequent to the March 1997 denial of 
the petition to reopen the claim for service connection for 
low back and right hand disorders is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and the 
supplemental statements of the case adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the appellant in 
May 2004, June 2005, and July 2005, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claims.  In accordance with the duty to 
assist, the letters informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information he had to process the 
claims.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the appellant what he needed to show for new and 
material evidence to reopen a previously finalized claim.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished in this 
case, as the claims were initiated prior to the 
implementation of the VCAA.  However, proper subsequent VA 
process was performed as to the claims.  The Board concludes 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide full notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to notification.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and examination reports are in the file.  He 
has not identified any additional evidence pertinent to his 
claims not already of record, or attempted to be located, or 
requested by VA.  He submitted additional medical evidence 
and also indicated in a January 2005 letter to VA that he had 
no additional evidence to provide.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a Board hearing, and he did testify at a 
videoconference hearing in July 2001.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of his claims on appeal, any 
question as to the appropriate disability rating or effective 
date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  




New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are applicable only to claims filed after that date.  The 
regulations in effect prior to August 29, 2001, apply to this 
claim to reopen, as this claim was filed in July 1998.  Under 
38 C.F.R. § 3.156(a), for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

The RO most recently denied the petition to reopen the claim 
for service connection for low back and right hand disorders 
by rating decision of March 1997, because the evidence 
presented showed injury to the veteran's right hand in 1976, 
many years after service, and no evidence was presented to 
show a right hand or low back condition incurred or 
aggravated during service.  

The Board has reviewed the evidence of record since the 
March 1997 denial.  That evidence, consists of Social 
Security Disability determination records, a May 1987 VA 
rheumatology clinic record, medical records dated from 
August 1996 to May 2005 from the Bedford Internal Medicine, 
PA, and hearing testimony from a July 2001 VA videoconference 
hearing.  

This newly proffered evidence, by itself or in connection 
with all the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  None of the medical evidence 
shows a right hand or low back condition that that can be 
linked to an injury sustained in service.  Specifically, the 
Social Security Disability determination records show 
treatment since 1976 for the veteran's low back and right 
hand, associated with an industrial injury at work.  
Additionally, one examiner indicated, in pertinent part, that 
the veteran's right hand indicated clawing, which he believed 
the veteran had all of his life.  That evidence, which is new 
because it has not been previously before the Board, is not 
material, because it does nothing to link the veteran's 
claimed in service injury with the low back and right hand 
conditions that he presently has.  This is not sufficient to 
reopen the claim.  

The veteran's medical records from the Bedford Internal 
Medicine, PA is also not new and material evidence.  This 
medical evidence shows a 1997 injury to the back when the 
veteran fell down a flight of stairs.  Another medical report 
shows the veteran fell down in an ACE hardware store in 
March 1999, when he slipped on a wet floor.  This evidence 
clearly shows back injury many years after service and no 
connection with any inservice injury.  None of this evidence 
is so significant that it must be considered to reopen the 
claim.  New and material evidence has not been shown in this 
regard.  

A May 1987 VA consultation to the rheumatology clinic from 
the hand clinic was also submitted as evidence to reopen the 
veteran's claim.  The provisional diagnosis was arthritic 
changes in multiple joints.  Although no diagnosis is shown 
in connection with this examination, the history was of joint 
pain in the hands associated with physical exertion.  The 
veteran made complaints of pain in his hands and back.  
However, neither the history, nor the physical examination 
links any findings to the veteran's brief active service.  
The evidence is not relevant to his active service and is 
cumulative of previously submitted evidence.  Therefore, it 
is not significant by itself or in connection with other 
evidence to reopen the claim.  

Finally, the veteran testified at a videoconference hearing 
in July 2001.  This testimony, duplicative of previously 
proffered evidence, is not new and material.  The veteran's 
testimony indicated the veteran injured his low back and 
right hand in service.  His wife's testimony indicates that 
he had a low back and right hand condition as soon as she 
married him in 1964, which he always told her was the result 
of injury sustained in service.  It is well established that 
lay persons cannot provide testimony when an expert opinion 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  This testimony, which purports to support the 
presence of the claimed disorders in service, is not so 
significant by itself, or in connection with evidence 
previously submitted that it must be considered to reopen the 
claim.  

All of the evidence submitted in an attempt to reopen the 
previously denied claim, is duplicative and cumulative of 
previously submitted evidence.  Although it has never before 
been submitted, it is not material, which is also needed to 
reopen the claim.  None of the evidence, by itself, or with 
previously submitted evidence, provides a link, showing that 
the veteran's low back or right hand condition was incurred 
during active service.  Therefore, the petition to reopen the 
claim for service connection for low back and right hand 
disorders is denied.  


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for low 
back and right hand disorders has not been reopened, and the 
appeal is therefore, denied.






____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


